                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

GEORGE SINK, P.A. INJURY LAWYERS,                  )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )
                                                   )        Civil Case No. 2:19-cv-01206-DCN
GEORGE SINK II LAW FIRM, LLC,                      )
GEORGE SINK LAW FIRM, LLC,                         )
SOUTHERN LEGAL ASSOCIATION, LLC,                   )
and GEORGE (“TED”) SINK, JR.,                      )
                                                   )
       Defendants.                                 )
                                                   )

                                        MOTION TO SEAL

        Pursuant to Local Rule 5.03, D.S.C., Plaintiff George Sink, P.A. Injury Lawyers

 (“Plaintiff”) respectfully requests that it be allowed to file under seal certain portions of

 Plaintiff’s Memorandum in Support of Plaintiff’s Motion for Preliminary Injunction and the

 Declaration of George T. Sink, Sr. The portions of the documents Plaintiff seeks to redact

 contain personal, sensitive, confidential, and/or proprietary business information.

        Pursuant to Local Rule 5.03, D.S.C., a memorandum is filed concurrently herewith more

 fully setting forth the grounds for this Motion to Seal.
Date: May 15, 2019   Respectfully submitted,

                     s/ Trudy H. Robertson
                     Trudy H. Robertson
                     Federal ID No. 6211
                     MOORE & VAN ALLEN PLLC
                     78 Wentworth Street
                     Charleston, SC 29401
                     Telephone: (843) 579-7061
                     Facsimile: (843) 579-8722
                     E-mail: trudyrobertson@mvalaw.com

                     Allan R. Holmes (Fed. ID# 1925)
                     Cheryl H. Ledbetter (Fed. ID# 11446)
                     GIBBS & HOLMES
                     171 Church Street, Suite 110
                     Charleston, SC 29401
                     (843) 722-0033 (telephone)
                     (843) 722-0114 (facsimile)
                     E-mail: aholmes@gibbs-holmes.com
                             cledbetter@gibbs-holmes.com

                     J. Mark Wilson (pro hac vice application
                     forthcoming)
                     N.C. State Bar No. 25763
                     Kathryn G. Cole (pro hac vice application
                     forthcoming)
                     N.C. State Bar No. 39106
                     Minnie Kim (pro hac vice application forthcoming)
                     N.C. State Bar No. 46173
                     MOORE & VAN ALLEN PLLC
                     100 North Tryon Street
                     Suite 4700
                     Charlotte, North Carolina 28202
                     Telephone: (704) 331-1000
                     Facsimile: (704) 331-1159
                     E-mail: markwilson@mvalaw.com
                             katecole@mvalaw.com
                             minniekim@mvalaw.com

                     Attorneys for Plaintiff George Sink, P.A.
                     Injury Lawyers




                        2
